Citation Nr: 0834611	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  07-28 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post traumatic stress disorder.



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel





INTRODUCTION

The veteran had active service from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado, that assigned a 30 percent evaluation 
after granting service connection for post traumatic stress 
disorder (PTSD).  The veteran expressed disagreement with the 
evaluation assigned for his disability and began this appeal.


FINDING OF FACT

The veteran's PTSD is not shown to be productive of 
occupational and social impairment with reduced reliability 
and productivity.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.125-4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist'" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2006).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in July 2005 and June 2008. Mayfield v. 
Nicholson, 19 Vet. App. 103, rev'd on other grounds, 444 F. 
3d 138 (Fed. Cir. 2006).  While the notice to the veteran 
does not provide any information concerning the effective 
date that could be assigned should an increased evaluation be 
granted, Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
veteran and his service representative have not expressed any 
disagreement with the effective date service connection was 
granted, which is also the effective date for compensation in 
this case.  As such, the veteran is not prejudiced by the 
failure to provide him that further information.  Further, 
the veteran was provided notice in accordance with the recent 
case of Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
regarding the evidence the VA needs to make a decision for an 
increased evaluation of a service connected disability.  In 
response, the veteran submitted additional evidence in 
support of his claim.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 (c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 138 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal.

The veteran essentially contends that the evaluation assigned 
for his PTSD do not accurately reflect the severity of this 
disability.  Disability evaluations are determined by 
evaluating the extent to which a veteran's service connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing the symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and the residual conditions in 
civilian life.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity to the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate Diagnostic Codes identify the various disabilities 
and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, at the time of an initial rating, as is 
the  situation in this case, separate ratings can be assigned 
for  separate periods of time based on the facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 
505 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that a 
veteran need only demonstrate that there is an approximate 
balance of positive and negative evidence in order to 
prevail.  To deny a claim on its merits, the preponderance of 
the evidence must be against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert. 

Under Diagnostic Code 9411, the code assigned to PTSD, a 30 
percent evaluation is provided for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is warranted if the veteran is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id. 

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In 
determining whether the veteran meets the criteria for a 50 
percent rating, the Board must consider whether the veteran 
has deficiencies in most of the following areas: work, 
school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

Also, in evaluating psychiatric disorders, the VA has adopted 
and employs the nomenclature in the rating schedule based 
upon the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the 
diagnosis of a mental disorder should conform to DSM-IV.  See 
38 C.F.R. § 4.125(a).  Diagnoses many times will include an 
Axis V diagnosis, or a Global Assessment of Functioning (GAF) 
score.  The GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health illness.  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 
Vet. App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994).

A GAF score from 51 to 60 reflects moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).

The evidence for consideration reveals that the veteran, a 
firefighter at the rank of captain, started receiving 
treatment at the VA in April 2005 because of his inability to 
manage his emotions and becoming overly emotional over mild 
matters.  The veteran was started on medication to treat his 
depression and anxiety.

The veteran underwent a VA examination in September 2005 in 
support of his claim seeking service connection for the PTSD.  
The psychiatrist noted by history that over the previous two 
years, the veteran had begun to reduce his involvement in 
various activities such as officiating basketball games and 
withdrawing personally from his side job, owning and 
operating a construction business.  The medication, however, 
helped the veteran and he had begun to re-engage in social 
activities although he avoided large crowds.  The medication 
also helped reduce sadness and crying and he no longer had 
suicidal thoughts which he claimed to have before starting 
the medication.  He had a substantial startle reaction and 
was hypervigilant around people.  The veteran reported a 
number of unfinished household projects and also found it an 
effort to continue working.  The veteran told the examiner 
that he had diminished concentration but could finish a 
chapter from a book at one sitting.  The examining 
psychiatrist described the veteran as neat and clean and the 
veteran had no evidence of thought disorder or brain 
organicity.  He remembered 7 out of the last 8 presidents, 
repeated 4 out of 4 items immediately and 3 out of 4 items 
after 5 minutes.  He was able to do serial subtraction.  He 
could also handle abstract response with proverbs and 
similarities.  The psychiatrist diagnosed chronic PTSD and 
major depression secondary to the PTSD and assigned a GAF of 
54.

Over the next several months, the veteran's PTSD symptoms 
appear to have remained at the same level of manifestation.  
The picture changed slightly during the summer and fall of 
2006 when the veteran asked for a different medication 
because his current medication made him drowsy.  By August 
2006, the veteran reported experiencing increased 
irritability, anger, depression, and feelings of 
hopelessness.  The psychiatrist believed the current 
medication was not working and switched medication.  He 
assigned a GAF score of 44.  By April 2007, it was noted that 
the medication was helping the veteran.  The veteran had just 
retired and was relieved. Overall he believed he was doing 
better although anger could still occur.  His mood was better 
and did not feel anhedonist or hopeless.  His affect was 
relaxed.  He still suffered from avoidance behaviors and 
hypervigilance.  The veteran was assigned a GAF score at this 
time of 53.  

The veteran was afforded a VA examination for his claim in 
March 2008.  At that time the veteran reported his symptoms 
have improved since retiring as he can spend a lot of time 
alone and rated his mental health as 2-3 on a 10 point scale 
(with 10 being severe) because he can seclude himself.  He 
reported no serious depression associated with decreased 
energy, decreased interest, or morbid preoccupation.  He had 
no suicidal or homicidal ideations.  He denied any manic 
symptoms or generalized anxiety panic attacks.  He did report 
intrusive memories.  He can engage in activities of daily 
living as well as drive and run errands. He spends most of 
his day engaged in activities in the garage or reading and 
prefers not to be around other people, including his wife.  
He had some sleeping problems including nightmares related to 
combat.  The examiner noted the veteran was causally dressed 
and neatly groomed.  His speech was articulate and thought 
processes were logical and goal oriented. He appeared to be 
euthymic with slight anxiety.  

On a St. Louis University Mental Status examination, he 
scored 27/30 showing some mild deficits of working memory, 
short term memory, attention, and focus.  The examining 
psychiatrist determined the veteran had a mild level of 
symptoms of hyperarousal, re-experiencing intrusive memories, 
and avoidance without any remission in the prior year.  The 
veteran's social skills were not impaired but the veteran was 
isolative and needed to seclude himself or else he can become 
irritable and agitated.  The psychiatrist believed the 
veteran remains cognitive and capable handling his own 
affairs.  The PTSD was termed mild to moderate and assigned a 
GAF of 55.

Besides the above medical evidence, the record contains 
evidence submitted by the veteran and his wife.  In a letter 
to the VA dated July 2007, he stated he retired from his job 
because he could not take it anymore.  He wanted to 
physically assault the people that he, as a firefighter, was 
called upon to help.  He also stayed away from his coworkers 
because he did not want to socialize with them.  He also made 
his sons so angry on Father's Day that they left in an hour 
and a half.  More recently, in letters received by the VA in 
July 2008, the veteran and his wife described an incident 
when he took the car to the car wash and he found a loud 
explosion so frightening that he left with the car half 
washed.  In another incident, he accidently ran a splinter 
under his fingernail and took a grinder to ground the 
fingernail off so the veteran could remove the splinter.  
Both the veteran and his wife stated he did not like to go 
out and when he does, he gets anxious.  The wife feels he has 
trouble communicating in a normal conversation. The veteran 
will forget names and situations in the conversations, 
becomes irritable, completely shuts down and not respond.  
The wife also reported the veteran frequently discusses his 
funeral in detail. 

Based on this record the Board is of the opinion that a 30 
percent evaluation, but no higher, is warranted by the 
record.  The veteran's PTSD has caused him some dysfunction.  
The veteran has experienced hyperarousal, numbness, 
depression, irritability/anger, sleep impairment, and 
avoidance behavior.  There also appears to be some mild 
concentration and memory problems, but they did not appear 
severe.  He does not appear to have difficulty with complex 
commands nor was his memory so impaired that he could only 
retain highly learned material and forgot to complete the 
tasks he needed for his job.  The veteran was able to 
function in his job as a firefighter captain even if he 
engaged in some avoidance behaviors to cope with the job.  
Stated another way, he was able to perform his job 
satisfactorily.  He also continued to own and operate his 
side job construction business.  In retirement, the veteran 
seems to be coping well by engaging in activities around the 
house, even if he adopts some isolative behaviors.  Although 
the veteran tries to avoid crowds, he has socialized and 
appears to have good relations with his wife and family with 
occasional difficulties.  Any signs of panic attacks do not 
appear to occur more than once a week.  His speech is 
unaffected and does not appear circumstantial, 
circumlocutory, or stereotyped.  Thus, the veteran's 
disability has been shown to meet the criteria for a 30 
percent rating.  At the same time, the evidence did not 
establish occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing effective 
work and social relationships.  In sum, the Board finds that 
the veteran's disability and symptoms more closely 
approximates the 30 percent evaluation than the next higher 
level in the relevant diagnostic code.

The Board acknowledges that at one point treatment records 
reflect that the veteran was assigned a GAF of 44, which 
reflects serious symptoms.  The Board notes, however, that 
this happened when the medication used to treat his 
disability was changed.  More significantly, at that time 
clinical findings commensurate with the criteria for a 50 
percent evaluation were not reported.  Thereafter the veteran 
returned to the same level of function as before and he was 
assigned the same GAF scores that he received before the 
changes in medication started.

As such, it is apparent that the veteran's PTSD 
symptomatology does not cause occupational and social 
impairment with reduced reliability and productivity, due 
mainly to difficulty in establishing and maintaining 
effective work and social relationships.  Accordingly, the 
veteran's disability does not more closely meet the criteria 
for a 50 percent rating than 30 percent.  Therefore, his 
claim of an evaluation in excess of 30 percent is denied.


ORDER

An initial evaluation in excess of 30 percent for post 
traumatic stress disorder is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


